DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group I, claims 1-4, in the reply filed on 8-24-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-24-22.
Applicant’s amendment filed on 8-24-22 has been entered.  Claim 1 has been amended.  Claims 5-13 have been canceled.  Claims 1-4 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-15-20 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “from selected 
from” appears to be a typographical error.  Removing the first “from” would be remedial.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “IL” and “TGFbeta” in lines 5-6 of claim 1 are vague and render the claim indefinite.  The terms “IL” and “TGFbeta” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended for the terms “IL” and “TGFbeta” in the claim.  Spelling out the terms “IL” and “TGFbeta” would be remedial.  Claims 2-4 depend from claim 1 but fail to clarify the indefiniteness.
The term “NK cell” in line 2 of claim 2 is vague and renders the claim indefinite.  The term “NK” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended for the term “NK” in the claim.  Spelling out the term “NK” would be remedial.  Claim 3 depends from claim 2.
The terms “CEA”, “MUC1”, MUC5AC”, “MUC6”, “PRAME”, “MAGEA”, “SSX2/4”, and “NY-ESO” in lines 2-4 of claim 4 are vague and render the claim indefinite.  These terms are abbreviations that can stand for various meanings.  It is unclear what meaning is intended for these terms in the claim.  Spelling out the terms “CEA”, “MUC1”, MUC5AC”, “MUC6”, “PRAME”, “MAGEA”, “SSX2/4, and “NY-ESO” would be remedial. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wilkie et al., 2010 (Journal of Biological Chemistry, Vol. 285, No. 33, p. 25538-25544, IDS).
Claims 1-4 are directed to an immune system cell comprising a chimeric cytokine receptor comprising a cytokine-binding exodomain and a signal transducing endodomain, wherein the exodomain is selected from the group consisting of IL10 receptor exodomain, IL4 receptor exodomain, IL13 receptor exodomain, TGFbeta receptor exodomain, IL6 receptor exodomain, IL8 receptor exodomain, and a combination thereof, and wherein the endodomain is selected from the group consisting of IL2 receptor endodomain, IL7 receptor endodomain, IL15 receptor endodomain, and a combination thereof.  Claim 2 specifies the cell is primary T cell, T lymphocyte or NK cell.  Claim 3 specifies the T lymphocyte is a naturally occurring tumor antigen-specific cytotoxic T lymphocyte.  Claim 4 specifies the cell targets a tumor associated antigen selected from the group consisting of CEA, MUC1, MUC5AC, MU6, telomerase, PRAME, MAGEA, SSX2/4, NY-ESO and Survivin.
Wilkie teaches polyclonal T-cells can be directed against cancer using transmembrane fusion molecules known as chimeric antigen receptor (CARs).  IL-4 is a cytokine with several pathophysiologic and therapeutic links to cancer.  A chimeric cytokine receptor (4) was engineered by fusion of the IL-4 receptor  (IL-4R) ectodomain to the c subunit used by IL-2 and IL-15.  Addition of IL-4 to T-cells expressing 4 resulted in STAT3/STAT5/ERK phosphorylation and exponential proliferation, mimicking the actions of IL-2.  Wilkie also prepared human T-cells co-expressing 4with a CAR specific for tumor-associated MUC1 and these T-cells exhibited an unprecedented capacity to elicit repeated destruction of MUC1-expressing tumor cultures and expanded through several logs in vitro.  Despite prolonged culture in IL-4, T-cells retained specificity for target antigen, type I polarity, and cytokine dependence (e.g. Abstract) (For claims 1-4).  Figure 1A shows 4 contains IL-4R and IL-2/15R subunits (For claim 1).  Wilkie suggested that T-cells engrafted with 4 may permit therapeutic exploitation of the elevated level of endogenous IL-4 associated with a variety of tumor types, and 4 T cells will acquire a selective benefit in such patients, particularly in the tumor microenvironment and in vivo studies to test this hypothesis is suggested (e.g. p.25543, right column, 2nd full paragraph).  4 was co-expressed in CTLL-2 cells with the MUC1-specific CAR, HOX (4-HOX) (e.g. p. 25540, left column, 1st paragraph).  The CTLL2 cells expressing 4 are immune system cells and they are cytotoxic T lymphocytes (For claim 3).  The c subunit used by IL-2 and IL-15 (IL-2/15R subunits) is considered endodomain of IL-2 and IL-15 receptors as evidenced in Figure 1A.  Thus, the claims are anticipated by Wilkie.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632